IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 07012

                          In the Matter of LAURENCE M. JARVIS,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed by the respondent on January 4, 2019, addressed to the Clerk of
the Appellate Courts, respondent Laurence M. Jarvis, an attorney admitted to the practice
of law in the state of Kansas, voluntarily surrendered his license to practice law in
Kansas, pursuant to Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       On May 1, 2015, the Supreme Court indefinitely suspended the respondent's
license to practice law for violating the Kansas Rules of Professional Conduct. On April
4 and 5, 2018, a hearing panel of the Kansas Board for Discipline of Attorneys conducted
a formal hearing on additional allegations of misconduct. On August 20, 2018, the
hearing panel found clear and convincing evidence that the respondent violated Kansas
Rules of Professional Conduct 1.8 (2018 Kan. S. Ct. R. 309) (conflict of interest), 3.3
(2018 Kan. S. Ct. R. 344) (candor to the tribunal), 5.5 (2018 Kan. S. Ct. R. 363)
(unauthorized practice of law), 8.1 (201 Kan. S. Ct. R. 379) (cooperation with
disciplinary administrator), and 8.4 (2018 Kan. S. Ct. R. 381) (professional misconduct),
as well as Supreme Court Rule 207 (2018 Kan. S. Ct. R. 246) (cooperation) and Rule 218
(notice of suspension) (2018 Kan. S. Ct. R. 262). The respondent's license to practice law
remains suspended and the instant case is presently pending before the Supreme Court.
Oral argument is presently scheduled for January 30, 2019.


       This court finds that the surrender of the respondent's license should be accepted,
that the respondent should be disbarred, and that the respondent's case should be removed
from the court's January 30, 2019 docket.

                                              1
       IT IS THEREFORE ORDERED that Laurence M. Jarvis be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate courts strike the name of
Laurence M. Jarvis from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 8th day of January, 2019.




                                              2